Citation Nr: 1641106	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  07-10 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an initial compensable rating for a right foot disability, currently rated as hallux valgus.


REPRESENTATION

Veteran represented by:	Jan Dils, Attorney


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1975 to May 1975, from December 1978 to July 1991, and from December 1995 to September 1996.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania, which granted service connection for hallux valgus, right foot, with an initial noncompensable rating.

This matter was previously before the Board in September 2009, when it was remanded for further development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In September 2009, the Board remanded this matter for an examination to determine the complete scope and severity of the Veteran's service-connected right foot disability.  Specifically, the Board asked the AOJ to have a podiatrist review the evidence of record and address whether the diagnoses of pes planus and plantar fasciitis, provided by a March 2005 VA contracted examiner, are the result of the Veteran's service.  If pes planus and plantar fasciitis were deemed not to be the result of service, the examiner was instructed to address whether it was possible to separate the effects of the service-connected disability from the nonservice-connected conditions.

Pursuant to the Board's remand directives, the AOJ scheduled the Veteran for a VA foot examination in November 2011.  The November 2011 examiner provided specific findings for hallux valgus, but did not address the other conditions noted by the Board.  The AOJ noted the deficiencies in the initial examination report and returned it to the November 2011 examiner for findings in compliance with the Board's remand directives.  The November 2011 examiner provided an addendum in February 2012 that indicates there is no supporting documentation that suggests the other foot conditions are associated with the Veteran's service; however, the examiner failed to address the numerous instances of treatment for foot and ankle pain noted in the Veteran's service treatment records, to include those noted in the Board's September 2009 remand directives.  Service treatment records show the Veteran continued to seek treatment for right foot and ankle pain throughout his military career.  In the late 1980s, the Veteran was treated at a podiatry clinic after experiencing frequent blisters on the bottom of his feet.  The treating physician diagnosed pes planus and noted the unusual nature of the blisters affecting the Veteran's feet.  The issues affecting the right lower extremity were apparently further aggravated when the Veteran was serving in Bosnia and tripped over a cord securing a tent to the ground.

Unfortunately, the November 2011 examination report, to include the February 2012 addendum, is inadequate for rating purposes and does not provide the information previously requested by the Board.  Stegall v. West, 11 Vet. App. 268 (1998) (indicating a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).  First, the Board requested an opinion from a podiatrist due to the complex nature of the Veteran's right foot disability.  Second, the November 2011 examiner did not discuss the relevant service treatment records that show a history of in-service treatment for right foot/ankle issues in her negative nexus opinion and relied primarily on the Veteran's failure to specifically associate the conditions in question with service on forms prepared in conjunction with the examination.  While the Veteran is competent to discuss symptoms associated with his right foot disability, he is not competent to address more complex medical questions such as the proper diagnosis or etiology for the conditions in question.  Third, the November 2011 examiner did not discuss whether it is possible to separate the effects of confirmed foot condition (pes planus) from the service-connected hallux valgus, as requested by the Board.

Additionally, the Veteran has submitted several increased rating claims for his right foot disability since his most recent examination in November 2011, even though the initial rating for the disability remains on appeal.  These increased ratings claims suggest there may have been an increase in disability since the most recent examination.  Thus, while a remand is necessary to ensure substantial compliance with the Board's prior directives, it also provides the opportunity to assess the current severity of the Veteran's disability.  See Snuffer v Gober, 10 Vet. App. 400, 403 (1997) (holding the duty to assist requires VA to provide an examination when there is evidence of increased disability since the last examination).

Finally, limited treatment records have been associated with the Veteran's claims file since approximately 2014, even though the record establishes he was receiving periodic outpatient treatment at a VA podiatry clinic at that time.  VA's duty to assist requires reasonable efforts to ensure all available treatment records have been obtained and associated with the Veteran's claims file.  See 38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate them with the Veteran's claims file.

2.  Ask the Veteran to identify any potentially relevant, outstanding private treatment records and make reasonable efforts to assist the Veteran in obtaining any such records.

3.  Schedule the Veteran for a new VA foot examination with a podiatrist to determine the nature and extent of his service-connected right foot disability, currently rated as hallux valgus.  The selected examiner must review the claims file and a complete copy of this remand in conjunction with the examination.  All indicated tests and studies must be performed.

It is required that the VA examiner identify all relevant symptoms and manifestations resulting in right foot impairment.  In so doing, the examiner should conduct a comprehensive clinical evaluation of the Veteran's service-connected hallux valgus and provide specific findings regarding the current severity of the disability.  The examiner should further indicate whether the Veteran has any other conditions that contribute to his right foot impairment, to specifically include pes planus and/or plantar fasciitis as found by a March 2005 VA contracted examiner.  If pes planus and/or plantar fasciitis is not found currently, the examiner must indicate whether the previous diagnosis was in error or whether the previously diagnosed condition has resolved.

If pes planus and/or plantar fasciitis is found currently, the examiner must indicate whether the condition is at least as likely as not the result of the Veteran's service.  In providing this opinion, the examiner must discuss the history of right foot/ankle problems noted throughout the Veteran's service treatment records.  If it is determined the Veteran has pes planus and/or plantar fasciitis that is not related to service, the examiner must indicate whether it is possible to separate the effects of the nonservice-connected condition from the effects of the service-connected disability.  If it is possible to separate the effects, the examiner must associate all current symptoms and manifestations to a specific condition.

The examination report must include a rationale for any opinion provided.  If the examiner cannot provide any of the requested opinions, the examiner must expressly indicate this and specifically explain why the requested opinion cannot be provided.

4.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

